Case 1:18-cv-01434-CFC-JLH Document 89-2 Filed 09/11/20 Page 1 of 7 PageID #: 2280




                    EXHIBIT B
Case 1:18-cv-01434-CFC-JLH Document 89-2 Filed 09/11/20 Page 2 of 7 PageID #: 2281




                                        1
Case 1:18-cv-01434-CFC-JLH Document 89-2 Filed 09/11/20 Page 3 of 7 PageID #: 2282




                                        2
Case 1:18-cv-01434-CFC-JLH Document 89-2 Filed 09/11/20 Page 4 of 7 PageID #: 2283




                                        3
Case 1:18-cv-01434-CFC-JLH Document 89-2 Filed 09/11/20 Page 5 of 7 PageID #: 2284




                                        4
Case 1:18-cv-01434-CFC-JLH Document 89-2 Filed 09/11/20 Page 6 of 7 PageID #: 2285




                                        5
Case 1:18-cv-01434-CFC-JLH Document 89-2 Filed 09/11/20 Page 7 of 7 PageID #: 2286




                                        6
